Title: From Thomas Jefferson to John Banister, 6 May 1786
From: Jefferson, Thomas
To: Banister, John



Dear Sir
Paris May 6. 1786.

Since my letter of June 15. 1785 the receipt of which yours of Jan. 19. 1786. acknoleges, I wrote you on the 31st. of Aug. and again the 26th. of Jan. These I hope will have come to your hands before this and quieted your mind for the health of your son. On my return from England a few days ago I found here your’s of Jan. 19. and was happy enough to receive at the same time one from your son dated at Avignon Mar. 11. In this, according to his custom, he says not a word of his health; but his letter shews a healthy mind and body. He has hitherto remained at Avignon; but he writes me word he intends to go to Bourdeaux this spring. I shall immediately forward your letter to him. If Mazzei should go from hence to Italy, I should think it adviseable for him to go with him. The same allowance will admit his doing it, and answer every useful purpose.
In mine of Jan. 26. I inclosed you some papers relative to Messrs. Mark &c. I now send another set lest the former should have miscarried. I shall be very glad to be enabled to convey satisfactory information hereon to Messrs. Dangirard and De Vernon. I am with much esteem Dr. Sir your friend & servt.,

Th: Jefferson

